Citation Nr: 1303400	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability manifested by a dry and sore throat.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1997.  

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned at a June 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In May 2011, the Board granted the Veteran's petition to reopen the claim of service connection for a sinus disability and remanded the underlying claim.  The Board also remanded the other issues identified above.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for vitiligo and a disability manifested by pain and discomfort of the left chest, and the Board had remanded those issues in May 2011 for further development.  In September 2012, the Appeals Management Center (AMC) granted service connection for atypical chest pain and vitiligo, and thereby resolved the appeal as to those issues.

(The claims of entitlement to service connection for a disability manifested by a dry and sore throat and a sinus disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have a current left arm disability.

2.  The Veteran's current back disability did not have its onset in service and is not otherwise related to any disease or injury in service.

3.  The Veteran experienced symptoms of a sleep disability in service and there is post-service continuity of symptomatology of sleep apnea.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left arm disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The Veteran's sleep apnea is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting the claim of service connection for sleep apnea, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claims of service connection for left arm and back disabilities, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in March and August 2008, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for left arm and back disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March and August 2008 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment for left arm or back disabilities.  In addition, the Veteran was afforded VA examinations to obtain opinions as to the nature and etiology of any current left arm and back disabilities.  

In its May 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain any additional relevant VA treatment records from the VA Medical Center in Omaha, Nebraska dated since February 2010 and afford the Veteran VA examinations to obtain opinions as to the nature and etiology of any current left arm and back disabilities.  As explained above, all relevant post-service VA treatment records have been obtained and associated with the Veteran's claims file.  Additionally, VA examinations were conducted in June 2011 and opinions as to the nature and etiology of any current left arm and back disabilities were provided.  Such examinations were thorough, contained all pertinent findings, and were responsive to the questions posed by the Board.  Therefore, with regard to the claims decided herein, the AOJ substantially complied with all of the Board's May 2011 remand instructions.  VA has no further duty to obtain any additional records or provide additional examinations with respect to the claims of service connection for left arm and back disabilities.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Arm Disability

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

In this case, the Veteran has reported that he experiences symptoms of a left arm disability (including pain and numbness), which he contends are related to various factors in service, such as the performance of exercises, a prolonged period during which he had lain on his left arm, and motor vehicle accidents in service.  He is competent to report symptoms of a left arm disability, such as pain and numbness.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Moreover, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record.  Thus, the Veteran's reports of left arm symptoms are deemed to be credible.  Nevertheless, as explained below, the evidence dated since his claim was received in May 2008 reflects that he does not have any current underlying left arm disability.

A September 2008 VA examination report and VA treatment records dated in April 2009 and February 2010 include reports of left arm pain and numbness and tingling of the left hand.  Also, during the June 2010 hearing the Veteran acknowledged that he had experienced left arm pain "for quite some time" and he contended that such symptoms were related to exercises and motor vehicle accidents in service.

During a June 2011 VA examination, the Veteran reported that he experienced left arm pain on a monthly basis that sometimes lasted for "a number of hours" at a time.  He claimed that such symptoms may have been related to a motor vehicle accident and possible shoulder injury in service.  Also, he claimed that he had lain on his left arm for an extended period of time while hospitalized in service and that he had experienced increased sensitivity in the arm since that time.  

Examination revealed that no muscle had been injured, destroyed, or transversed and that there was no intermuscular scarring, scars, residuals of nerve, tendon, or bone damage, muscle herniation, or loss of deep fascia or muscle substance.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living and there was no limitation of joint motion by muscle disease or injury.  A diagnosis of positional paresthesia of the left arm was provided.

The physician who conducted the June 2011 VA examination concluded that he could not find any specific left arm disability that had its onset in service and that he was unable to precisely determine what the Veteran was claiming with regard to his left arm.  The Veteran also found it difficult to describe exactly what he was claiming and he was uncertain as to whether he was claiming a separate left shoulder disability or a general sensitivity of the left arm.  Although he described some positional or postural tingling on a monthly basis, the examiner was unable to determine any specific left arm disability other than the reported symptom of positional paresthesia.  Thus, it was not likely ("less likely as not") that the Veteran demonstrated a current left arm disability related to service.

Although a diagnosis is not always necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported left arm pain, but an underlying disability has not been identified.

There is no other evidence of any current left arm disability at any time since the Veteran's claim was received in May 2008, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, in light of the lack of evidence of a diagnosed disability, the weight of the evidence is against a finding of a current disability.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


Back Disability

A June 2011 VA examination report reflects that the Veteran has been diagnosed as having degenerative disc disease of the lumbar spine.  Thus, a current back disability has been demonstrated.

The Veteran contends that his current back disability is related to back problems that he experienced in service.  He has also claimed on several occasions, including during an April 2008 VA examination and a January 2009 VA physical therapy consultation, that back symptoms (including pain) have persisted ever since service.  He is competent to report symptoms of a back disability, such as pain, as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include March 1994 reports of treatment for back pain following a motor vehicle accident.  The pain was located in the right middle and lower back and the sub-scapular region.  Examination revealed objective evidence of back tenderness and spasm, but there was full range of spinal motion.  The Veteran was diagnosed as having a back strain.  There is no evidence of any other complaints of or treatment for back problems in the Veteran's service treatment records (other than a lipoma and a scar due to removal of the lipoma) and his March 1997 retirement examination was normal other than for prostate, left foot, and cardiac problems and low levels of high density lipoprotein.

The objective evidence otherwise indicates that the Veteran's current back disability did not manifest until years after service.  During a November 1997 VA examination, the Veteran reported that he had experienced some "low back pain on and off in the past," but he did not report any back symptomatology at the time of the examination.  The first post-service report of back symptoms is the Veteran's November 2007 claim (VA Form 119), at which time he reported back pain and stiffness.  The first post-service clinical evidence of a back disability is the April 2008 VA examination report which includes a report of intermittent low back pain that radiated to the buttocks, as well as stiffness and weakness.  Examination revealed that there was pain with motion of the spine.  A diagnosis of a mechanical low back strain was provided.

There is no lay or clinical evidence of any earlier back symptoms following service.  The absence of any evidence of back symptoms for approximately a decade after service weighs against a finding that the Veteran's current back disability was present in service or in the year or years immediately after service.  

Furthermore, the Veteran has provided varying statements as to the history of his back disability.  He contended during the April 2008 VA examination that back problems had begun in service and had persisted intermittently with remissions in the years since that time.  Also, during a January 2009 VA physical therapy consultation he reported a greater than 20-year history of chronic back pain.  However, he reported on a March 1997 report of medical history for purposes of retirement from service that he was neither experiencing nor had he ever experienced recurrent back pain.  During the June 2010 hearing he reported that he was uncertain as to when his back symptoms first began.  Also, during the June 2011 VA examination he reported that he had experienced back problems for approximately 10 years.

In light of the absence of any complaints of or treatment for back problems during service other than the March 1994 reports of treatment for a back strain, the fact that the Veteran's March 1997 separation examination did not reflect any back abnormalities, and his inconsistent and contradictory statements concerning the history of his back symptoms, the Board concludes that the reports of a continuity of back symptomatology since service are not credible.  Thus, neither the clinical record nor the Veteran's own statements establish a continuity of symptomatology in this case, precluding an award of service connection on that basis.

Moreover, the only medical opinions of record reflect that the Veteran's current back disability is not related to service.  The physician who conducted the April 2008 VA examination opined that the current back disability was not likely ("less likely") related to service.  He reasoned that there was documentation of back pains from the early to middle 1990s and of a motor vehicle accident in 1994.  However, X-rays of the back appeared to be normal at that time and the Veteran had not received any treatment for back problems in the years since that time.  Also, X-rays of the back at the time of the April 2008 VA examination were normal, and some degenerative changes would be expected to accompany long-standing back pain due to a previous injury.

The June 2011 VA examination report includes an opinion that it was not likely ("less likely as not") that the Veteran's current back disability had its onset in service or was otherwise related to service.  This opinion was based on the fact that although there were some complaints of low back symptoms during service, such symptoms appeared to be temporary, and they resolved with treatment.  Thus, they did not represent a long-term chronic lumbar spine disability.  Rather, it was considered likely that the Veteran's current low back disability had its onset following his release from service.  He reported back problems that had begun approximately 10 years prior to the June 2011 VA examination (i.e., in the 2000 to 2001 timeframe) and there was no evidence of any ongoing chronic lumbar spine disability at the time of his separation from service in 1997.

The examiners who provided the April 2008 and June 2011 opinions did not explicitly acknowledge and discuss the Veteran's reports of a continuity of back symptomatology in the years since service in formulating their opinions.  However, as explained above, the reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The April 2008 and June 2011 opinions were otherwise based upon examinations of the Veteran and a review of his medical records and reported history and are accompanied by specific explanations that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that a current back disability is related to various factors in service, including motor vehicle accidents and exercises.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current back disability is related to any specific incident in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the back disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for his back disability, none has attributed this disability to any disease or injury in service.  Rather, the only medical opinions of record reflect that no such relationship exists.  

There is no other evidence of a relationship between the Veteran's current back disability and service, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology with respect to the Veteran's back disability.  Thus, the preponderance of the evidence is against a finding that his current back disability manifested in service or is otherwise related to service.  Hence, the preponderance of the evidence is against the Veteran's claim and the claim of service connection for a back disability must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Sleep Disability

Medical records, including a June 2011 VA examination report, reveal that the Veteran has been diagnosed as having obstructive sleep apnea.  Thus, a current sleep disability has been demonstrated.

There is also evidence of symptoms of a sleep disability in service and of a continuity of symptomatology linking those symptoms to the current sleep disability.  Service treatment records include February 1994 and March 1995 reports of treatment for difficulty sleeping and fatigue.  Also, the Veteran reported on an August 1996 report of medical history that he experienced frequent trouble sleeping.

An October 1997 VA examination report, a July 1998 examination report from the Nebraska Medical Center, and VA treatment records dated from December 2006 to September 2007 indicate that the Veteran reported difficulty sleeping due to restlessness, snoring, daytime fatigue/somnolence, and decreased energy levels, memory retention, and interest in daily activities.  He would occasionally fall asleep while performing daily activities, such as watching television, riding in cars, or engaging in conversations.  During the July 1998 examination at Nebraska Medical Center he reported that he was unsure as to whether he experienced episodes of sleep apnea, but his girlfriend had reported that he was a "very loud breather" with the possibility of some irregularities.  He underwent an overnight polysomnogram study in July 2007.  Diagnoses of fatigue, daytime sleepiness, and obstructive sleep apnea were provided.

The Veteran reported during the June 2010 hearing that he experienced daytime fatigue and sleepiness while engaging in daily activities (including driving and attending church), that he used a continuous positive airway pressure (CPAP) machine at night, and that his ex-wife and wife had informed him that he snored.  His ex-wife had first reported snoring in the early 1980s.  Also, his current wife reported that the snoring began in the middle 1990s and that it had not improved in the years since that time.

During the June 2011 VA examination, the Veteran reported snoring, sleep disruption, and daytime hypersomnolence.  He reportedly experienced snoring and fatigue during service.  The July 2007 sleep study had revealed obstructive sleep apnea and he continued to use a CPAP machine.  The Veteran was diagnosed as having obstructive sleep apnea.

The physician who conducted the June 2011 VA examination opined that it was not likely ("less likely as not") that the Veteran's obstructive sleep apnea was due to or the result of service.  He reasoned that although the Veteran reported some snoring and fatigue during service, there was no objective evidence to confirm that he had obstructive sleep apnea at that time.  The testing for and diagnosis of sleep apnea occurred approximately 10 years following the Veteran's separation from service and there was otherwise a lack of objective evidence that his obstructive sleep apnea had its onset in service.

The June 2011 opinion is entitled to little probative weight because it is entirely based on a lack of objective clinical evidence of a diagnosis of sleep apnea in service and does not reflect consideration of the documented evidence of difficulty sleeping and fatigue in the Veteran's service treatment records and his reports of problems in the years since service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report symptoms of a sleep disability, such as fatigue, as well as a continuity of symptomatology.  Also, his wife and ex-wife are competent to report their observations of the Veteran's symptoms, including snoring and abnormal breathing while sleeping.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of snoring or a diagnosis of sleep apnea in service, there is no affirmative evidence to explicitly contradict the reports of the Veteran, his ex-wife, and wife.  These reports are not inconsistent with the evidence of record, and the Veteran reported symptoms such as fatigue and sleep disturbances within months of his discharge from service during the October 1997 VA examination.  Thus, the Board finds that the reports of a continuity of sleep symptomatology in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a sleep disability in service, that he has been diagnosed as having current sleep apnea, and that there has been a continuity of sleep symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for sleep apnea is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination in June 2011 to assess the nature and etiology of any current sinus disability and disability manifested by a dry and sore throat.  The physician who conducted the examination noted that the Veteran reported globus sensation, dry throat, nasal congestion, and chronic sinusitis, and she concluded that these symptoms were consistent with allergic rhinitis, chronic sinusitis, and dry throat.  The symptoms of the throat and larynx were secondary to the allergic rhinitis and thick nasal mucous.  Also, the Veteran was found to have gastroesophageal reflux disease (GERD).

The examiner opined that the Veteran's sinus and larynx problems were not likely due to service.  She reasoned that he did not seek any care for sinus infections or larynx problems during service and that his separation examination did not indicate any problems with his sinuses or larynx.

The June 2011 opinion is insufficient because it is based on an inaccurate history. Although the examiner reasoned that there was no evidence of any treatment for sinus infections or larynx problems in the Veteran's service treatment records, there are numerous reports of treatment during the period of service from August 1975 to December 1996 for a sore, red, and scratchy throat, loss of voice, nasal congestion and drainage, sinus fullness and drainage, a cough, sneezing, swollen tonsils and glands, chills, headaches, a lump in the throat, a constant sensation of a need to clear the throat, and dizziness.  Examinations revealed nose irritation, redness of the larynx, and an inflamed right tonsil with pustular vesicles.  The Veteran was diagnosed as having laryngitis, sinusitis, rhinitis, pharyngitis, upper respiratory infections, and vocal cord irritation possibly secondary to reflux and pharyngitis.  Also, he reported a history of sinusitis on the March 1997 report of medical history for purposes of retirement from service.  As the examiner's opinion is based on an inaccurate history, it is inadequate.  Boggs, 11 Vet. App. at 345; Kightly, 6 Vet. App. at 205-06; Reonal, 5 Vet. App. at 460-61.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not yet examined him to determine the etiology of his current sinus disability and disability manifested by a dry and sore throat.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sinus disability (any sinus disability diagnosed since April 2008) had its onset in service, is related to his sinus problems in service, or is otherwise the result of a disease or injury in service?   

(b)  Does the Veteran have a disability manifested by a dry and sore throat that is separate and distinct from a currently diagnosed sinus disability (any such disability diagnosed since April 2008)?

(c)  If the Veteran has a current disability manifested by a dry and sore throat that is separate and distinct from a diagnosed sinus disability, is it at least as likely as not (50 percent probability or more) that any such disability (any such disability diagnosed since April 2008) had its onset in service, is related to his throat problems noted in service, or is otherwise the result of a disease or injury in service?   

In formulating the above opinions, the examiner must acknowledge and discuss all sinus disabilities and disabilities manifested by a dry and sore throat diagnosed since April 2008 (including the diagnoses of allergic rhinitis, chronic sinusitis, and GERD provided during the June 2011 VA examination) and all instances of treatment for sinus, nasal, and throat problems in service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


